Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 8, 2016

                                     No. 04-16-00344-CV

                         IN THE INTEREST OF A.A.T., A CHILD,

                From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 31,313
                       Honorable Enrique Fernandez, Judge Presiding


                                        ORDER
       On August 26, 2016, this court received appellant’s brief. Appellant’s brief violates
Texas Rule of Appellate Procedure 9.8 in that the documents contained in the appendix have not
been redacted to protect the minor’s identity.

        We, therefore, ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant’s attorney to file an amended appellant’s brief in compliance with TRAP 9.8 on or
before September 19, 2016. NO EXTENSIONS WILL BE GRANTED given the procedural
history of this appeal. If appellant’s amended brief is not filed by September 19, 2016, we will
abate this appeal to the trial court to determine whether new appellate counsel should be
appointed. See TEX. FAM. CODE ANN. ' 107.013(a)(1) (giving indigent persons a right to counsel
in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that
this right to counsel includes the right to effective counsel).




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court